Me. Justice McGowan.
I concur. A copy of the recognizance is not before us, but it is taken as a matter of course that its tenor was in express terms that the accused would “ personally appear” and answer the offense charged at the next ensuing term of the Court of General Sessions. That was his express obligation, which was broken by his non-appearance. In regard to misdemeanors which may be tried without the presence of the accused, it may, as a rule, be unnecessary to enforce the appearance of the accused until after conviction. Upon this’ view probably has grown up the practice said to exist, not to ask that the recognizance should be declared forfeited until after conviction. I do not see that any particular harm can come from such practice, which may be generally the most convenient, especially as the party accused may not be convicted. But when the Circuit judge, for reasons satisfactory to himself, has thought it proper to estreat the recognizance for default before trial, I am unable to affirm that such order is error of law.